Citation Nr: 0126894	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  99-09 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for dental trauma, for 
dental treatment purposes.

2.  Entitlement to service connection for high blood 
pressure.

3.  Entitlement to service connection for a stomach 
condition.

4.  Entitlement to service connection for diabetes with 
impotence.

5.  Entitlement to service connection for an eye disability.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The appellant served on active duty while a member of the 
Reserves from October 1959 to September 1962 and from January 
1968 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in April 1999 and 
December 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  While on active duty in May 1968, the veteran was treated 
for a fracture of tooth number 26.

2.  The veteran exhibited no dental trauma to tooth number 26 
at the time he entered active duty in January 1968.


CONCLUSION OF LAW

The veteran incurred dental trauma to tooth number 26 during 
active service, and he is therefore entitled to outpatient 
dental services and treatment as well as related appliances 
for this tooth.  38 U.S.C.A. § 1712(a)(1)(C) (West Supp. 
2001); 38 C.F.R. §§ 3.1(k), (m), (n), 3.6, 3.381(b, (c), (e), 
17.161(c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  VCAA

On November 9, 2000, after the veteran had initiated his 
appeal of the RO's denial of the claim of entitlement to 
service connection for dental trauma, for treatment purposes, 
the Veterans Claims Assistance Act of 2000 (the VCAA) was 
enacted.  See Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 
2001).  The new law applies to all claims filed on or after 
its date of enactment or filed before the date of enactment 
and not yet final as of that date.  See Karnas. v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  Hence it applies to this 
claim.

The record reflects that the RO did not explicitly consider 
in any decisional document the relevance of the VCAA to the 
claim.  However, because in this decision the Board is 
granting the claim, any failure by the agency of original 
jurisdiction to review the claim in the light of the VCAA 
will not prejudice the veteran.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).

ii.  Facts and Analysis

The veteran contends that he suffered dental trauma while on 
active duty in 1968 as the result of a beating that he 
received off base.  He seeks service connection for dental 
trauma in order to be entitled to outpatient dental services 
and treatment as well as related appliances (collectively, 
treatment purposes).  See 38 U.S.C.A. § 1712(a)(1)(C); 
38 C.F.R. § 17.161(c).  His claim for these benefits was 
submitted in August 1998.

Regulation 38 C.F.R. § 17.161 provides that 

[t]hose having a service-connected 
noncompensable dental condition or 
disability adjudicated as resulting from 
combat wounds or service trauma may be 
authorized any treatment indicated as 
reasonably necessary for the correction 
of such service-connected noncompensable 
condition or disability.

38 C.F.R. § 17.161(c).  

In determinations of service connection, the condition of 
teeth and periodontal tissues at the time of entry into 
active duty will be considered.  38 C.F.R. § 3.381(c).  
Each missing or defective tooth and each disease of the 
investing tissues will be considered separately in 
determining service connection. 38 C.F.R. § 3.381(b).  A 
separate rating is required for in-service dental trauma, 
even if service connection has been granted for numerous 
teeth.  38 C.F.R. § 3.381(e).  

In general, service connection cannot be granted unless the 
disease or injury in question was incurred or aggravated 
during "the active military, naval, or air service" and 
"in line of duty."  See 38 C.F.R. § 3.1(k).  Active 
service includes active duty.  38 C.F.R. § 3.6(a).  An 
injury or disease incurred or aggravated during active 
service will not be considered in line of duty if it was 
the result of the veteran's own willful misconduct or, for 
claims filed after October 21, 1990, abuse of alcohol or 
drugs.  38 C.F.R. § 3.1(m).  "Willful misconduct" means an 
act involving conscious wrongdoing or known prohibited 
action.  38 C.F.R. § 3.1(n).

Service dental records on file document that in May 1968, 
while on active duty, the veteran was treated for a fracture 
of tooth number 26.  The service dental records reflect that 
in January 1968, when he entered active duty, the veteran 
exhibited no dental trauma to this tooth.  There is no 
indication in the claims file that the veteran fractured his 
tooth (while being beaten off base, as he relates, or 
otherwise) as a result of his own willful misconduct or any 
abuse on his part of alcohol or drugs.  

Thus, the Board concludes that the veteran incurred trauma to 
tooth number 26 in line of duty during active service.  
Service connection for dental trauma to tooth number 26 is 
granted for treatment purposes.


ORDER

Service connection for treatment purposes for dental trauma 
to tooth number 26 is granted.


REMAND

Under the VCAA, VA must notify a claimant of what evidence is 
needed to substantiate the claim, assist the claimant with 
the development of evidence that could substantiate the 
claim, and advise the claimant of any evidence VA has been 
unable to obtain.  38 U.S.C.A. §§ 5102, 5103, 5103A.  These 
duties must be fulfilled before the claim is adjudicated.  
Id.

To implement the provisions of the VCAA, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

The appellant is entitled to the benefits of this new law.  
Karnas, 1 Vet. App. at 312-13.

The RO denied the veteran's claims of entitlement to service 
connection for a stomach condition, high blood pressure, 
diabetes with impotence, hearing loss, and a back condition 
on the basis that they were not "well grounded," as was 
required for a successful claim under the version of 
38 U.S.C.A. § 5107(a) (West 1991) then in effect.  Under 
former section 5107(a), an initial finding that the claim was 
well grounded, or plausible, was required before VA would be 
obligated to assist a claimant with the development of 
evidence pertinent thereto.  38 U.S.C.A. § 5107(a) (West 
1991).  However, the VCAA amended 38 U.S.C.A. § 5107 to 
eliminate the requirement of a "well-grounded" claim.  See 
38 C.F.R. § 5107 (West Supp. 2001).

Having determined only that these claims were not well 
grounded, the RO has not considered what additional 
notification or development is required for each claim under 
the new law.  See Luyster v. Gober, 14 Vet. App. 186 (2000) 
(per curiam order) (holding that the VCAA is applicable to 
claims denied as not well grounded).  

Indeed, in reviewing the record on appeal, the Board has 
identified specific additional action that the RO should take 
in the case of each of the claims denied as not well grounded 
before it can be decided.  The United States Court of Appeals 
for Veterans Claims (the Court) has held that before 
undertaking to adjudicate a claim, the Board must consider 
whether the agency of original jurisdiction has given the 
claimant adequate notice of the need to submit, and the 
opportunity to submit, evidence and argument on the questions 
presented by that claim.  Bernard, 4 Vet. App. at 392-94 
(1993).  Thus, for the Board to determine the merits of these 
claims without first remanding them to the RO could violate 
the veteran's due process rights.  Id.   Therefore, the Board 
will remand these claims.  38 C.F.R. § 19.9 (2000).  On 
remand, the RO must consider what notice and development is 
required for each claim under the VCAA, carry out the actions 
it determines are required, and then adjudicate each of the 
claims on its merits.

The RO denied the veteran's claims of entitlement to service 
connection for tinnitus and an eye condition on their merits.  
However, it is apparent to the Board that these claims were 
not given the development that is called for under the new 
law and that additional evidence is required to decide them.  
Thus, these claims will be remanded as well.  Bernard; 
38 C.F.R. § 19.9.  

The conclusion that a disability is service connected always 
requires proof by competent evidence of three basic 
propositions:  the existence of current disability, the 
incurrence or aggravation of an injury or disease during 
service, and a nexus, or causal relationship, between that 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Furthermore, 
these essential elements of a service connection claim must 
be shown by competent evidence, which may be lay or medical 
depending on the proposition in concern.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Although lay evidence is considered 
competent to establish facts subject to lay understanding, 
medical evidence is required when the proposition to be 
proven is medical in nature, such as medical nexus, etiology, 
or diagnosis.  Voerth v. West, 13 Vet. App. 117, 120 (1999).

If a veteran with 90 days or more of continuous active 
service develops diabetes mellitus within one year of 
separation from active duty, then that disease will be 
considered to have been incurred in service even absent 
evidence to that effect unless there is affirmative evidence 
to the contrary (including a showing of an intercurrent cause 
for the disease).  38 C.F.R. §§ 3.307, 3.309 (2000).  

In itself, refractive error of the eye is not a disease or 
injury within the meaning of applicable legislation providing 
compensation benefits but rather, is considered a congenital 
or developmental defect for which service connection is not 
available.  38 C.F.R. § 3.303(c) (2000).  However, the Court 
has held that service connection may be granted for an eye 
disability, such as impaired visual acuity (regardless of 
whether corrected with lenses), originating with a congenital 
or developmental defect if that disability was aggravated 
during service.  Browder v. Derwinski, 1 Vet. App. 204, 207-
08 (1991); see also VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. 
Reg. 45, 711 (1990) (holding that service connection may be 
granted for diseases (but not "defects") of congenital, 
developmental, or familial origin, including those of the 
eye, if the evidence establishes that the condition in 
question was aggravated during service).  A preexisting 
injury or disease will be presumed to have been aggravated by 
active service where the claimant shows that there was an 
increase in disability during such service.  (For there to be 
such an increase in disability, the underlying condition must 
have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).)  Clear and unmistakable evidence is necessary to 
rebut this presumption, including a specific medical finding 
that the increase was due instead to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (2000).

The medical evidence of record reflects that the veteran 
currently carries diagnoses, or has been noted to display 
symptoms, pertinent to his claims for service connection for 
high blood pressure, a stomach condition, diabetes with 
impotence, hearing loss, tinnitus, an eye condition, and a 
back condition.  VA Medical Center (VAMC) records dated in 
1999 document diagnoses of gastroesophageal reflux disease 
(GERD), hypertension, diabetes mellitus, bilateral 
conjunctivitis, and chronic back pain.  VAMC records dated in 
2000 document speech recognition ability scores which, though 
their validity has been questioned by the examiner, signify a 
hearing impairment sufficient to constitute a disability 
under applicable VA regulations, see 38 C.F.R. § 3.385 
(2001), as well as a diagnosis of bilateral tinnitus.  In 
addition, the veteran's service medical records document 
impaired visual acuity due to refractive error (and 
correction thereof by lenses).

The veteran has alleged that his current disabilities can be 
linked to his active duty.  The service medical records that 
have been associated with the claims file include some from 
the two periods of active duty, October 1959-September 1962 
and January 1968-October 1968, to which the veteran's account 
refers.  It appears possible, though, that not all of the 
veteran's service medical records have been associated with 
the claims file.

In his April 1999 notice of disagreement and other statements 
that he has submitted, the veteran has said he was treated at 
Malcolm Grove Hospital at Andrews Air Force Base, Maryland 
while on active duty in 1968 for high blood pressure, 
diabetes, and stomach problems developed at that time and for 
injury to his eyes sustained at that time during a beating he 
received off base.  In the VA Form 9, Appeal to Board of 
Veterans' Appeals, that he filed in May 1999, the veteran 
noted the fact that the RO had not reviewed any records from 
Malcolm Grove Hospital before deciding his claims, and he 
specifically requested that these records be obtained and 
reviewed.  Such records, however, have not been associated 
with the claims file.  

In his April 1999 notice of disagreement, the veteran also 
has said that his eyes were injured in 1960, when "'non-
skid' powder" was blown into his face and that he had had 
problems with his back since 1961 when he worked with and 
lifted heavy machinery.  However, there are no service 
medical records in the claims file documenting either the 
alleged eye injury or any treatment of his back.

In his April 1999 and January 2001 notices of disagreement, 
the veteran has alleged that he developed impaired hearing 
and tinnitus, respectively, on account of having encountered 
acoustic trauma while on active duty, specifically, in the 
course of working as an airplane mechanic aboard aircraft 
carriers.  The veteran's account of acoustic trauma 
constitutes competent evidence of in-service injury.  See 
Grottveit, Vet. App. at 93.  The Forms DD-214 included in the 
claims file reflect that the veteran's military occupation 
specialties were yeoman during the first period of active 
duty and airman apprentice during the second.  At the same 
time, the Board notes that there are no service medical 
records in the claims file documenting findings of, or 
treatment for, impaired hearing or tinnitus.

With the exception of the Malcolm Grove Hospital records, the 
claims file does not indicate that the RO made more than one 
attempt to obtain all outstanding records.  As for records 
from Malcolm Grove Hospital, the claims file reflects that 
the RO attempted to obtain them directly from the hospital 
twice.  The first time it did so, in May 1999, it received 
records pertaining to the veteran's father (which it 
returned).  By letter to the hospital dated in November 1999, 
the RO again requested the records.  A VA Form 119, Report of 
Contact, dated in January 2000 notes that the hospital 
replied in writing that it had no records for the veteran on 
file.  (The written reply itself is not of record, however.)  

There is no documentation in the claims file showing that the 
RO sought the Malcolm Grove Hospital records from other 
possible custodians, including the National Personnel Records 
Center (the NPRC).  Nor is there documentation in the claims 
file that the RO gave specific notice to the veteran that it 
had not been able to obtain the records, although that fact 
was stated in the supplemental statement of the case issued 
in January 2000.  

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records cannot be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630-
31 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1)-(3)).  The implementing regulation requires VA 
to give notice to the claimant if it is unable to obtain the 
records in question and prescribes the content of that 
notice.  See 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(e)).  Further-more, when the 
records in question are in the custody of a federal 
department or agency, the VCAA and the implementing 
regulations require VA to continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(2)).  

Likewise, the United States Court of Appeals for the Federal 
Circuit has emphasized the importance of the obtaining of 
service medical records, holding in Hayre v. West that when 
VA fails to obtain pertinent service medical records 
specifically requested by the claimant and fails to provide 
the claimant with a notice explaining the deficiency, the 
claim does not become final for purposes of appeal. Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).  

In the case of each claim, other than the claim of service 
connection for dental trauma, there is no medical opinion 
addressing the question whether there is a nexus between 
current disability and any injury or disease experienced by 
the veteran during service (or, in the case of the veteran's 
diabetes, the applicable post-service presumptive period).  
Such evidence is required to decide the claim.  See 38 C.F.R. 
§ 3.303(a) (2000).  The VCAA and its implementing regulations 
provide that VA must secure a medical examination or opinion 
if there is a diagnosis or symptoms of a current disability 
and evidence that the current disability may be related to 
service but the evidence is insufficient to decide the claim.  
38 U.S.C.A. § 5103(A); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, in addition to 
that specifically requested below, is 
completed.  In particular, the RO must 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act, 
see 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), are 
satisfied.

2.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  The RO should 
attempt to procure copies of all records 
that have not previously been obtained.  
Efforts should be made to obtain a 
complete set of service medical records 
for the October 1959-September 1962 and 
January 1968-October 1968 periods of 
active duty, to include all medical 
records generated at Malcolm Grove 
Hospital at Andrews Air Force Base, 
Maryland beginning in January 1968.  The 
RO should inquire of all possible 
custodians of these records, including 
the NPRC, and all other agencies with 
which medical records from the Naval 
Reserves might be lodged.  The RO must 
document in the claims file all attempts 
to secure this evidence.  If, after 
making reasonable efforts, the RO is 
unable to obtain any records sought, the 
RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  The RO 
is reminded that the efforts to obtain VA 
and other government records must 
continue until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  Should the RO reach 
either or both conclusions, it must so 
state in its notice to the veteran.

3.  Thereafter, the veteran should be 
afforded appropriate examinations to 
determine the nature, onset, and etiology 
of any stomach condition, high blood 
pressure, diabetes and impotence, hearing 
loss, tinnitus, an eye condition, and 
back condition found.  All indicated 
diagnostic tests, studies, and 
consultations should be accomplished.  
All pertinent symptomatology, findings, 
and diagnoses should be reported in 
detail.  The presence and nature of each 
disorder claimed should be confirmed by 
diagnosis.  

As to each disability of the back or the 
stomach that is diagnosed, the examiner 
should state whether it is at least as 
likely as not that it is related to 
diseases or injuries experienced by the 
veteran during active duty.

If hypertension (claimed as high blood 
pressure) is diagnosed, the examiner 
should state whether it is at least as 
likely as not that it is related to 
diseases or injuries experienced by the 
veteran during active duty.

As to each hearing disability diagnosed, 
the examiner should state whether it is 
at least as likely as not that it is 
related to diseases or injuries 
experienced by the veteran during active 
duty, including acoustic trauma. 

As to each disability of the eyes 
diagnosed, the examiner should state 
whether it is at least as likely as not 
that it is related to diseases or 
injuries experienced by the veteran 
during active duty service.

If diabetes is diagnosed, the examiner 
should state whether it is at least as 
likely as not that it is related to 
diseases or injuries experienced by the 
veteran during active duty service or 
whether it was manifested to a 
compensable degree within one year after 
either period of active duty.  The 
examiner should express an opinion as to 
the etiology and approximate date of 
onset of the veteran's impotence (if 
diagnosed), to include whether it is at 
least as likely as not that such disorder 
is related to, or was aggravated by, 
diabetes.

A complete rationale for all opinions 
expressed should be provided.  The claims 
file must be made available to and 
reviewed by each examiner prior to the 
requested study, and each examination 
report should reflect that such a review 
was made.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
scheduled examinations, and to cooperate 
in the development of the claims.  
Failure to report for a VA examination 
without good cause may result in the 
denial of his claims.  38 C.F.R. § 3.655 
(2001).  In the event that he does not 
report for any VA examination, 
documentation should be obtained which 
shows that notice of the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

5.  After the examination or examinations 
have taken place, the RO should review 
the report or reports thereof to ensure 
that they are in complete compliance with 
the directives of this Remand.  If a 
report is deficient in any manner, the RO 
should implement corrective action.

6.  The RO should then readjudicate on 
the merits the claims of entitlement to 
service connection for high blood 
pressure, a stomach condition, a back 
condition, tinnitus, hearing loss, an eye 
disability, and diabetes with impotence.  
For any claim that remains denied, the RO 
must provide the veteran and his 
representative with a supplemental 
statement of the case.  The veteran and 
his representative should be allowed 
adequate time to respond.  The case then 
should be returned to the Board for 
appellate review.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 


